Citation Nr: 0807605	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  00-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
chronic heart disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ring finger 
disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right shoulder 
disability.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had honorable service from September 1973 to 
September 1975 and from April 18, 1977 to September 13, 1985.  
An unappealed administrative decision in January 1993 
determined that the veteran's service for the time period 
from September 14, 1985 to October 11, 1991 was under other 
than honorable conditions constituting a bar to VA benefits 
for that period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and November 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The issues of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a chronic heart disorder, entitlement to 
service connection for hypertension, and entitlement to 
service connection under the provisions of 38 U.S.C.A. § 1151 
for residuals of a right shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Also, at the January 2003 VA examination, the veteran 
reported that he had "hearing loss and tinnitus since 1991 
which he feels is secondary to engine room noises as he was a 
machinist's mate in the United State Navy."  In an October 
2004 statement from the veteran's VA psychiatrist, it is 
suggested that the veteran may be in need of a payee for this 
VA compensation.  These matters are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence shows no current diagnosis 
related to the left ring finger.

2.  The service medical records show a notation of sinusitis 
upon entry into service, as well as repeated notations in 
service medical records by the veteran himself, stating that 
he has had sinus problems since childhood.  

3.  The veteran received no treatment during service for 
sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ring 
finger disorder are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2007).

2.  The criteria for service connection for sinusitis are not 
met.  
38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 
2005); 
38 C.F.R. §§ 3.303(a), 3.304(b), 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both a left 
ring finger disability and for sinusitis.  For service 
connection, the claims folder must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Left Ring Finger
The veteran contends that he has a current left finger 
disability that is secondary to an in-service injury to the 
left finger.  His service medical records confirm the in-
service incident.  In August 1979, he was treated for 
swelling and pain of the left ring finger.  This followed a 
June 1979 report that he "jammed" the same finger playing 
basketball.  The question here is whether he has a current 
left ring finger disability that can be related to this in-
service incident.  The record is essentially devoid of 
evidence of any current disability.

The veteran has claimed that he has pain and stiffness in the 
left ring finger.  The VA outpatient records have been 
reviewed in full and do not show any treatment for pain, 
stiffness, swelling or any symptoms of a left ring finger 
disability.  The RO nonetheless afforded the veteran a VA 
examination of his finger in February 2003.  

At the time of the VA examination, he described deformity and 
stiffness with limited motion in the proximal interphalangeal 
(PIP) joint.  He claimed that this was a result of having his 
hand caught in a hatch in 1978.  There was no mention of the 
August 1979 basketball incident shown in the service medical 
records.  Physical examination revealed no evidence of 
disuse, and no evidence of absent creases.  The physician 
also stated that the examination of the left hand was 
inconsistent with the observed use of the left hand.  The 
veteran complained of the inability to demonstrate full range 
of motion, but there was no physical evidence of significant 
bony hypertrophy.  Also, the veteran held his posture at the 
PIP joint, but refused to demonstrate the ability to form a 
full fist with the remaining fingers.  And on rapid flexion, 
extension, and flexion-extension cycling, he was unable to 
demonstrate the effective movement of the remaining digits 
while holding the ring finger stiff.  X-rays of the left ring 
finger were reported as normal.  The examiner made no current 
diagnosis of a left ring finger disability.  Rather, history 
of a left ring finger fracture was diagnosed and the examiner 
noted that "casual observations differed significantly from 
focused examination with regard to the assessment of 
function" and could not explain the objective finding on any 
anatomical basis.  

There is no additional competent medical evidence of record 
showing a current left ring finger disability.  The veteran's 
claim that he has a current disability related to an in-
service incident is insufficient.  The veteran's statements 
are not competent evidence of a current disability or of a 
medical nexus.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of a current disability is 
required for service connection.

Because the record is devoid of competent medical evidence of 
a current left ring finger disability, service connection 
must be denied.  38 C.F.R. § 3.303.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Sinusitis
The veteran also claims to be entitled to service connection 
for sinusitis.  The Board notes that a veteran is presumed to 
be in sound condition when he is accepted into service, with 
the exception of disorders noted at the time of entry.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  That presumption 
can be rebutted by clear and unmistakable evidence that a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b).  In this case, the service medical records clearly 
establish that the veteran's sinusitis existed prior to 
service (noted on his entrance examination), likely back to 
the veteran's childhood, and there is no evidence showing, 
nor does the veteran contend, that his sinusitis was 
aggravated by service.

The September 1978 entrance examination shows that the 
veteran had sinusitis upon his entry into service.  He was 
treated throughout service for symptoms consistent with 
sinusitis.  In the August 1983 report of medical history, the 
veteran reported sinus problems for the last fifteen years.  
A March 1984 report of medical history notes sinus problems 
since birth.  And, in June 1990 the veteran reported sinus 
problems for thirty years.  The veteran was seen for symptoms 
of bronchitis throughout service, but no medical evidence 
demonstrates a worsening of any sinus issues during service.  
The veteran was examined for VA purposed in January 2003.  At 
that time, the examiner diagnosed chronic sinusitis and 
opined that this illness is likely not due to time in the 
military.  

Because the medical evidence of record shows that this 
condition existed prior to service, the only avenue for 
establishing service connection is through a claim that the 
preexisting condition was aggravated by active service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

A review of the veteran's service medical records shows that 
while he continuously reported his long time history of 
sinusitis, the veteran was not treated for the disease during 
his many years of service.  There was treatment noted for 
bronchitis, but no sinus issues were treated during service.  
Thus, it would be impossible to say that there was an 
increase in disability during service.  There was, in fact, 
no sinus problems reported during service, other than the 
reported history since childhood.  

In summary, the record shows a notation of sinusitis upon 
entry into service, as well as repeated notations in service 
medical records by the veteran himself, stating that he has 
had sinus problems since childhood.  The medical evidence 
also unequivocally shows that the veteran's disability did 
not increase as a result of service, as there was no 
treatment during service for sinusitis.  And, post-service 
treatment for sinus issues is related to drug abuse, rather 
than to active service.  There is essentially zero evidence 
of record to support a finding that service connection is 
warranted for sinusitis.  The claim must be denied.



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in November 2004 informing him 
of the evidence necessary to establish entitlement to service 
connection.  He was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to send VA any pertinent evidence he 
had regarding his claims.  This letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2007).  While the 
veteran was not informed of the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
these issues are moot considering the disposition of these 
issues on the merits.  Any defect with respect to the timing 
of the notice requirement was harmless error.  The veteran 
was furnished content-complying notice and proper subsequent 
VA process, thus curing any error in the timing.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, VA treatment 
records, and VA examination reports have been associated with 
the claims folder.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claims.  VA has 
done everything reasonably possible to assist the veteran.  A 
remand for further development of these claims would serve no 
useful purpose.  VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted.  


ORDER

Entitlement to service connection for a left ring finger 
disorder is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran's claims for service connection for a chronic 
heart disorder and for hypertension, as well as his claim for 
a shoulder injury under 38 U.S.C.A. § 1151, must be remanded, 
because additional development is required.

With regard to the shoulder claim, the Board notes that the 
January 2003 VA examination is inadequate for the purposes of 
evaluating a 38 U.S.C.A. § 1151 claim.  In particular, the 
examiner renders an opinion regarding the likelihood that the 
veteran's shoulder injury was incurred in service.  The 
current version of 
38 U.S.C.A. § 1151 (applicable to claims, as here, received 
by VA on or after October 1, 1997) provides, however, that a 
veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, either by a VA employee or in a VA 
facility, and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.361 (2007).  An opinion discussing the veteran's claim in 
this regard is necessary to decide this claim.  As such, the 
matter must be remanded to fully meet VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(d) (2007).  

With regard to the heart disorder and hypertension claims, 
the January 2003 VA examination notes that there are pending 
clinical and diagnostic tests.  These tests were not provided 
with the examination report, nor were they discussed by the 
examiner.  VA must obtain all relevant evidence in the 
control of a federal department or agency, including VA 
medical records.  38 C.F.R. § 3.159(c)(2) (2007.  These 
reports must be associated with the claims folder.

The veteran's claim for service connection for a chronic 
heart disorder was denied in a January 1993 and not appealed.  
The veteran filed the current claim in April 1998.  While the 
RO ultimately reopened the veteran's claim and considered it 
on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  As such, this claim must be 
developed under the laws pertinent to new and material 
evidence claims.  Under Kent v. Nicholson, 20 Vet. App. 1 
(2006), there are new VA notice requirements for new and 
material evidence claims.  In particular, under Kent, VA must 
notify the appellant of the elements of her claim and of the 
definition of "new and material evidence."  Kent also 
requires that VA give the appellant notice of precisely what 
evidence is necessary to reopen the claim, depending upon the 
basis of the previous denial.  This claim must be remanded to 
ensure that VA meets its duty to notify the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Kent v. 
Nicholson, 
20 Vet. App. 1 (2006), for the issue of 
whether new and material evidence was 
received to reopen the claim for service 
connection for a chronic heart disorder.

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining all clinical 
and diagnostic test reports associated 
with the January 2003 VA heart 
examination.  If these records contain 
pertinent data that was not discussed in 
the examination report, then obtain an 
addendum to the January 2003 report.


3.  Once the above development is 
complete, obtain a medical opinion from 
the appropriate VA examiner, based upon a 
review of the complete claims file. The 
physician should provide the following 
opinion(s):

a. Is it at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the veteran developed additional 
disability, a right shoulder disability in 
particular, in connection with VA 
treatment, specifically prescription of 
hypertension medication, taking into 
account the veteran's documented history 
of positive cocaine screens?; and 

b. If and only if the veteran developed 
additional disability in connection with 
VA treatment, provide as opinion as to 
whether it is at least as likely as not 
that the hospital care or medical or 
surgical treatment resulted in the 
veteran's additional disability; and

c. If and only if the additional 
disability was a result of VA treatment, 
provide opinions as to: (1) whether it is 
at least as likely as not that this 
additional disability was reasonably 
foreseeable; and (2) whether it is at 
least as likely as not that this 
additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment.

A complete rationale should be expressed 
for all opinions provided. If the 
physician finds that it would be helpful 
or necessary to obtain a consult and/or 
examination from another physician in 
order to address items enumerated above, 
that should be accomplished.

4.  Readjudicate the veteran's outstanding 
claims. If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) and given a reasonable opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


